1 Reported in 215 N.W. 514.
Action to recover the sum of $500 alleged to have been loaned by plaintiff to the defendant at Bemidji, Minnesota, on March 24, 1924. The answer contains a general denial and two counterclaims. The case was tried to the court without a jury; findings were made and an order filed for judgment in favor of plaintiff for the amount asked for in the complaint. From an order denying his motion for a new trial, defendant appealed.
The court found, as a matter of fact, that on March 24, 1924, the plaintiff loaned to the defendant at his special instance and request the sum of $500, which the defendant agreed to repay to plaintiff upon demand or within a reasonable time; that no part thereof has ever been paid though duly demanded; and that there is due and owing to the plaintiff from the defendant the sum of $500 with interest thereon from March 24, 1924, at the rate of six per cent per *Page 366 
annum. We have examined the record and are satisfied that the evidence is ample to sustain the findings.
The court further found that the proofs were insufficient to establish either counterclaim, in which it was clearly right. There was no abuse of discretion on the part of the court in denying defendant leave to amend his answer at the close of the trial by alleging payment of the loan.
Affirmed.